Citation Nr: 0020672	
Decision Date: 08/07/00    Archive Date: 08/17/00

DOCKET NO.  99-22 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for cause of the 
veteran's death.  

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 1991).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Richard E. Coppola, Counsel


INTRODUCTION

The veteran had active service from August 1947 to June 1971.  
The veteran died on May [redacted], 1999.  The appellant is the 
veteran's surviving spouse.  

The case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Houston, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  


REMAND

In her November 1999 Substantive Appeal, VA Form 9, the 
appellant requested a personal hearing before a Member of the 
Board.  She clarified that she would accept a videoconference 
hearing at the San Antonio, Texas, RO.  The appellant has not 
been scheduled for a videoconference hearing.  38 C.F.R. § 
20.703 (1999).

In order to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following action: 

The RO should schedule the appellant for 
a videoconference hearing in lieu of an 
in-person Travel Board hearing at the San 
Antonio, Texas RO.  The RO should place 
in the record a copy of the notice to the 
appellant of the scheduling of the 
videoconference hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board for 
appellate review, if in order.  By this remand, the Board 
intimates no opinion, as to any final outcome warranted. The 
appellant need take no action until she is notified by the 
RO.  



		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


